         Case 3:20-cv-00278-BAJ-SDJ           Document 50      06/08/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


 CLIFTON BELTON, JR., JERRY
 BRADLEY, CEDRICK FRANKLIN,
 CHRISTOPHER ROGERS, JOSEPH
 WILLIAMS, WILLIE SHEPHERD,
 DEVONTE STEWART, CEDRIC
 SPEARS, DEMOND HARRIS, and
 FORREST HARDY, individually and on
 behalf of all others similarly situated.

               Plaintiffs,                     Case No. 3:20-cv-000278-BAJ-SDJ

 v.

 SHERIFF SID GAUTREAUX, in his
 official capacity as Sheriff of East Baton
 Rouge, LT. COL. DENNIS GRIMES, in his
 official capacity as Warden of East Baton
 Rouge Parish Prison; CITY OF BATON
 ROUGE/PARISH OF EAST BATON
 ROUGE,

               Defendants.

                             MOTION FOR STATUS CONFERENCE

       NOW INTO COURT, through undersigned Counsel, appearing herein for the purpose of

the present Motion, come the defendants, SID J. GAUTREAUX, III, SHERIFF OF EAST BATON

ROUGE PARISH in his official capacity and LT. COL. DENNIS GRIMES, in is official capacity

(hereinafter collectively referred to as “Sheriff Defendants”), who respectfully request this

Honorable Court schedule a status conference in this matter to discuss the testimony that will be

presented at the hearing scheduled for Wednesday, June 8, 2020.

       WHEREFORE Sheriff Defendants pray that a status conference be scheduled at the

Court’s earliest convenience.
         Case 3:20-cv-00278-BAJ-SDJ              Document 50      06/08/20 Page 2 of 2



                                                Respectfully submitted:

                                                ERLINGSON BANKS, PLLC

                                                s/Catherine S. St. Pierre
                                                MARY G. ERLINGSON (#19562)
                                                CATHERINE S. ST. PIERRE (#18419)
                                                RACHEL M. ABADIE (#34413)
                                                One American Place
                                                301 Main Street, Suite 2110
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 218-4446
                                                Facsimile: (225) 246-2876
                                                cstpierre@erlingsonbanks.com
                                                Counsel for Sheriff Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of June, 2020, a true and correct copy of the foregoing

Motion for Status Conference was filed electronically with the Clerk of Court using the CM/ECF

system. Notice of this filing will be sent by operation of the court’s electronic filing system and/or

via U.S. Postal Service to counsel of record.

       Baton Rouge, Louisiana, this 8th day of June, 2020.


                                      s/Catherine S. St Pierre
                                       Catherine S. St. Pierre
